My vote for reversal rests solely upon the portion of the Supreme Court deliverance in this case which refused plaintiff the benefit of the "valued policy" feature of the insurance contract, for which plaintiff paid and defendant accepted an extra premium.
Mr. Justice Kalisch requests me to say that the foregoing statement applies also to his vote for reversal.
For affirmance — THE CHANCELLOR, LLOYD, J. 2.
For reversal — TRENCHARD, PARKER, KALISCH, KATZENBACH, CAMPBELL, WHITE, VAN BUSKIRK, CLARK, McGLENNON, KAYS, JJ. 10.